—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 18, 1995, convicting defendant upon her plea of guilty of the crime of arson in the third degree.
After hearing the evidence that would be offered at trial, defendant pleaded guilty to the crime of arson in the third degree in full satisfaction of a two-count indictment. Contrary to defendant’s assertion, her inability to recall the events of the fire did not effect her ability to understand the consequences of her plea agreement. The record reflects that after defendant was informed of the alternative courses of action available to her, she knowingly, voluntarily and intelligently chose to enter into the plea agreement (see, People v Allen, 216 AD2d 951, lv denied 87 NY2d 843; People v Perrotti, 153 AD2d 992, lv denied *62875 NY2d 774). Additionally, we find defendant’s contention that the plea was not voluntary, since she did not specifically waive an insanity defense, to be without merit. As part of the plea agreement, defendant, who was adequately represented by counsel, explicitly waived any viable defenses. .In any event, the record reflects that defendant informed County Court during a prior court appearance that she was adamant that a mental defect defense would not be raised at trial. We have reviewed defendant’s remaining contentions and have found them to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Ordered that the judgment is affirmed.